                                                                1 Marquis Aurbach Coffing
                                                                  Craig R. Anderson, Esq.
                                                                2 Nevada Bar No. 6882
                                                                  Kathleen A. Wilde, Esq.
                                                                3 Nevada Bar No. 12522
                                                                  10001 Park Run Drive
                                                                4 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                5 Facsimile: (702) 382-5816
                                                                  canderson@maclaw.com
                                                                6 kwilde@maclaw.com
                                                                    Attorneys for Las Vegas Metropolitan Police Department
                                                                7   and James LaRochelle
                                                                8
                                                                                             UNITED STATES DISTRICT COURT
                                                                9
                                                                                                     DISTRICT OF NEVADA
                                                               10

                                                               11 KIRSTIN BLAISE LOBATO,                                  CASE NO. 2:19-cv-01273
MARQUIS AURBACH COFFING




                                                               12                                 Plaintiff,
                                                                           vs.                                          STIPULATION AND (PROPOSED)
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13                                                       ORDER EXTENDING DEADLINE
                                Las Vegas, Nevada 89145




                                                                  LAS VEGAS METROPOLITAN POLICE                       FOR DEFENDANTS’ RESPONSE(S) TO
                                  10001 Park Run Drive




                                                               14 DEPARTMENT, THOMAS THOWSEN,                              PLAINTIFF’S COMPLAINT
                                                                  and JAMES LaROCHELLE,
                                                               15                                                                         (First Request)
                                                                                        Defendants.
                                                               16

                                                               17          Plaintiff Kirstin Blaise Lobato, by and through counsel of record, and Defendants

                                                               18 Las Vegas Metropolitan Police Department and James LaRochelle, through their counsel of
                                                               19 record, hereby stipulate and agree that the time for Defendants to file their response(s) to

                                                               20 Plaintiff’s Complaint (ECF No. 1) should be extended from August 15, 2019, until

                                                               21 September 15, 2019.

                                                               22          The instant filing is the first request for an extension of time for Defendants’ to file

                                                               23 their responses to the Plaintiff’s Complaint. The extension is requested because legal

                                                               24 representation for Defendant Thomas Thowsen has not been confirmed. Moreover, because

                                                               25 of the breadth and complexity of the claims made in Plaintiff’s Complaint, the Defendants

                                                               26 require additional time to perform an investigation prior to filing a responsive pleading.
                                                               27 / / /
                                                                                                               Page 1 of 2
                                                                                                          MAC:14687-221 LVMPD Lobato Stipulation for Extension1 8/12/2019 12:30 PM
                                                                1          This stipulation is made in good faith and not for the purpose of delay.
                                                                2          DATED this 12th day of August, 2019.

                                                                3 MARQUIS AURBACH COFFING                             EDMUND J. GORMAN, JR.

                                                                4
                                                                    By: /s/ Craig R. Anderson, Esq.                   By: /s/ Edmund J. Gorman, Jr., Esq.
                                                                5       Craig R. Anderson, Esq.                           Edmund J. Gorman, Jr., Esq.
                                                                        Nevada Bar No. 6882                               Nevada Bar No. 11518
                                                                6       Kathleen A. Wilde, Esq.                           335 W. First St.
                                                                        Nevada Bar No. 12522                              Reno, NV 89503
                                                                7       10001 Park Run Drive
                                                                        Las Vegas, Nevada 89145                             LOEVY & LOEVY
                                                                8       Attorneys for Las Vegas Metropolitan                Elizabeth Wang, Esq.
                                                                        Police Department and James                         2060 Broadway, Ste. 460
                                                                9       LaRochelle                                          Boulder, CO 80302

                                                               10                                                           LOEVY & LOEVY
                                                                                                                            David Owens, Esq.
                                                               11                                                           100 S. King St., #100-748
MARQUIS AURBACH COFFING




                                                                                                                            Seattle, WA 98104
                                                               12                                                           LOEVY & LOEVY
                          (702) 382-0711 FAX: (702) 382-5816




                                                                                                                            Megan Pierce, Esq.
                                                               13                                                           311 N. Aberdeen St., 3rd floor
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                                                            Chicago, IL 60607
                                                               14
                                                                                                                              Attorneys for Plaintiff
                                                               15                                                              Kirstin Blaise Lobato
                                                               16
                                                                                                                ORDER
                                                               17
                                                                           IT IS SO ORDERED that the above Stipulation is hereby GRANTED. Defendants
                                                               18
                                                                    shall have until September 15, 2019, to file their response(s) to Plaintiff’s Complaint.
                                                               19                     26 day of August, 2019.
                                                                           DATED this ___
                                                               20

                                                               21                                                   UNITED STATES MAGISTRATE JUDGE
                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27
                                                                                                              Page 2 of 2
                                                                                                           MAC:14687-221 LVMPD Lobato Stipulation for Extension1 8/12/2019 12:30 PM
